DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   TERRY DAVISISRAEL WILLIAMS,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-711

                               [August 8, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No. 2016CF003496 A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.